Argued October 17, 1940.
This case against two defendants grew out of an automobile collision, and was tried before a judge without a jury. Under the evidence, the negligence of the respective defendants and the contributory negligence of the plaintiff were questions of fact. While there was some slight discrepancy between the testimony of *Page 272 
the plaintiff and that of one of his witnesses, as respects the weather conditions, it was for the trial judge to reconcile their differences, if possible, or decide which was to be accepted as correct. (McMahon v. Reading Transit  Light Co., 280 Pa. 199,202, 124 A. 330). His finding in favor of the plaintiff is as binding upon us as if it were the verdict of a jury. Moreover, it is only fair to say that the driver of defendant Torrance's car, (defendant and appellant in No. 221), called by him as a witness, testified: "It was drizzling that night, very misty, and you could not see very good."
The judgments are severally affirmed.